Citation Nr: 0517428	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-28 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for pes planus of the 
left foot. 

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran served on active military duty from December 1959 
to February 1962.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The veteran testified at an April 2005 videoconference 
hearing with the Veteran sitting at the Huntington, West 
Virginia, RO, before the undersigned Veterans Law Judge.  A 
transcript of that hearing is contained in the claims folder. 

The issue of entitlement to service connection for pes planus 
of the left foot will be remanded to the RO through the 
Appeals Management Center (AMC) in Washington, D.C.  He will 
be notified of any action that is needed as to that issue.


FINDINGS OF FACT

1.  All notice and development necessary for an equitable 
disposition of the claim for service connection for a seizure 
disorder has been completed.  

2.  A seizure disorder did not develop in service and 
epilepsies were not shown within 1 year following separation 
from service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
active service, nor may epilepsies be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through the August 2002 
rating decision and an August 2003 statement of the case, and 
was specifically advised of the notice and duty to assist 
provisions of the VCAA in a March 2002 VCAA letter.  By this 
letter, the veteran was informed of information and evidence 
that he should submit in furtherance of his claims, and was 
informed of the assistance VA would provide in obtaining that 
evidence.  He was also requested to submit any pertinent 
evidence in his possession.  By the August 2002 rating 
decision and August 2003 statement of the case, the veteran 
was informed of development already undertaken, as well as 
evidence of record pertinent to his claims on appeal.  

The veteran informed of treatment for his claimed disorders 
at VA facilities, specifically the Chillicothe VA Medical 
Center (VAMC) and the Dayton VAMC.  Records of the veteran's 
VA treatment have been obtained and associated with the 
claims folder.  These include records of the veteran's 
treatment for left foot pes planus and an apparent seizure 
disorder, as addressed below.  The veteran has not informed 
of further sources of medical treatment for these disorders.  
Rather, in a March 2002 submitted statement he informed that 
all physicians who had previously seen him for his claimed 
disorders were deceased.  Hence, there is no reasonable 
possibility that further development will be successful in 
obtaining additional pertinent medical records.  

The veteran's service medical records are already contained 
in the claims file.  These document treatment for pes planus, 
but do not document a seizure disorder.  This is consistent 
with the veteran's history as he has provided in testimony in 
April 2005, with seizures not occurring until after service.  
Hence, it appears that service medical records are complete.  

As noted in the introduction, above, the veteran was afforded 
both DRO review and a Board hearing before the undersigned, 
as documented in the claims folder.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
He initial VCAA notice was provided in April 2002, prior to 
the appealed rating action in August 2002.  Id.  Nonetheless, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) remain 
applicable, including provisions pertaining to when notice is 
issued.  In this instance, however, the Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  The 
Court has recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).
General Rules Governing Service Connection Claims

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

In the case of epilepsies, service connection may be presumed 
where the disorder is demonstrated to a compensable degree 
within 1 year following qualifying service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).


Regarding the Claim of Entitlement to Service Connection for 
a Seizure Disorder 

The service medical records contain no record of treatment 
for head trauma, or seizures.  The veteran has testified at 
the April 2005 Board hearing that he did not know how he 
injured his head in service, and does not recall such an 
incident, but only recalls going to sick call.  Thus, the 
absence of evidence of head trauma in service medical records 
comports with the veteran's absence of any recollection of 
head trauma in service.  As evidence of head trauma in 
service, the veteran testified that post service he 
discovered a bump on his head, implying that this was the 
result of a trauma to the head in service.  However, the 
veteran then testified that he saw a physician for this bump 
shortly after service and was told not to worry about it.  

The veteran has stated in a March 2002 submission that all 
physicians who previously had seen him were dead.  Thus 
records of any such treatment shortly post service for a lump 
or bump on the head are unavailable.  In any case, there is 
no basis in the record to conjecture that such a lump 
discovered shortly after service would support a conclusion 
that the veteran had a head trauma in service.  The veteran 
could as readily have had a head trauma shortly after service 
which he did not recall causing a bump notice around that 
time, as have a head trauma in service which he did not 
recall causing a bump which he did not notice until after 
service.  All of this is conjecture, and none of it is 
support by any evidence other than the veteran's own 
statements.  

Moreover, even conceding the presence of a lump in service 
does not establish that there is a seizure disorder related 
to this lump as the seizure disorder is first demonstrated 
years after service.

The veteran also testified that he was treated for a seizure 
in 1963, shortly after service.  However, there is no medical 
evidence to support this contention, and there is a contrary 
statement made by the veteran at general VA treatment 
examination in May 2000, where he reported that he reported 
that he had never previously had either seizures or strokes.  
The Court, in addressing such evidence, has held that a 
layperson's account, filtered through a layperson's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
medical evidence required to support a claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

The first documented medical records noting any seizure 
condition are VA treatment records in November 2002, which 
note the veteran's wife's report of episodes which the 
treating neurologist then interpreted as likely to be 
seizures.  In these records, the treating neurologist does 
not relate these seizures to any incident in service, and 
indeed there would be no medical evidence to support such an 
opinion, since the evidentiary record only contains the 
veteran's unsupported conjecture that he may have suffered 
head trauma in service and his unsupported testimony that he 
had a seizure incident shortly after service.  

A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  Finally, a medical opinion based 
on an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Thus, even if a medical 
opinion were obtained to the effect that seizures first 
manifested 40 years post service were as likely as not due to 
the veteran's head trauma in service, that opinion could not 
support the claim because it would be based on the 
unsubstantiated speculation by the veteran that he suffered a 
head trauma in service.  

The veteran's opinion, that his current seizure disorder is 
due to a head trauma which he believes he had in service 
(though he is not certain) also cannot support the claim.  
Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, the preponderance of the evidence is against the 
contention that a seizure disorder either developed in 
service or was shown within 1 year after separation from 
service.  Thus, the preponderance of the evidence is against 
the claim of entitlement to service connection for a seizure 
disorder, and, therefore, the benefit of the doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a seizure disorder is denied.  


REMAND

Review of the record reveals that the issue of service 
connection for pes planus of the left foot was decided on the 
basis of whether new and material evidence had been 
submitted.  While that appears to have been the proper legal 
basis at the time the claim was filed, in view of the denial 
of this issue by the Board in October, 1994, it is no longer 
the proper legal basis.

During the time this issue has been undergoing review, there 
has been a change in legal precedent, the invalidation of a 
regulation, a new precedent opinion from the General Counsel 
of the VA and a new regulation concerning pre-service 
existence of a disability, the presumption of soundness, and 
aggravation of a pre-service disorder.  See Wagner v. 
Principi, No. 02-7347 (Fed. Cir. June 1, 2004); 70 Fed. Reg. 
23023-23029 (May 4, 2005) (to be codified at 38 C.F.R. 
§ 3.304(b)); VAOPGCPREC 3-2003 (July 16, 2003) (Precedent 
Opinion of the General Counsel of the VA).

These documents have the effect of changing the legal basis 
upon which the prior decision was entered.  Where there is a 
new legal basis, the claim should be considered de novo.  The 
Board cannot do that without a determination first by the RO.  
See Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

In view of the foregoing, this issue is REMANDED for the 
following action:

The RO should readjudicate the issue of 
service connection for pes planus of the 
left foot on a de novo basis, mindful of 
the new regulation 38 C.F.R. § 3.304(b) 
and the GC opinion cited above.  
Readjudication should include 
consideration of whether a medical 
examination is needed to address the 
presumption of soundness and matters of 
aggravation as now defined.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case and 
afforded an opportunity to respond thereto.  Thereafter, the 
issue should be returned to the Board for further appellate 
consideration, if in order.  No action is required of the 
appellant until he is notified.  The Board intimates no 
opinion as to the outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


